Order entered February 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01282-CV

                       CHARLENE FULLERTON TIGERT, Appellant

                                                 V.

                         TOMMY RAY TIGERT, ET AL., Appellees

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-08-1316-02

                                             ORDER
       We GRANT appellant’s February 21, 2013 agreed motion for an extension of time to file

a reply brief/cross-appellee’s brief. We ORDER the reply brief/cross-appellee’s brief tendered

to this Court by appellant on February 26, 2013 filed as of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE